Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 11/24/2020 has been received and claims 1, 3, 5, 11, 17-19, 46-47, 49-50, 53-58, and 77 are pending.

Claim Objections
Claim 58 is objected to because of the following informalities:  
in line 1 of Claim 58, insert --assembly-- after “cap”;
in line 2 of Claim 58, insert --of the disinfectant-cap- before “is deformable”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 11, 17-19, 56-57, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallock (5471706) in view of Solomon (20130072908) and Hirst (20110146012).
As to Claims 1 and 77, Wallock (‘706) discloses a disinfectant cap (9) for disinfecting a surface of a medical instrument/device (34) capable of being a medical fluid connector (see Figures 1-12), the disinfectant cap (9) comprising: 
a cap body (17, 20, 23/23’) having a bottom wall (20) and a sidewall (17) extending therefrom (see Figures 1-2, 5, and 9-10), the sidewall (17) defining a top opening (at 23 or where 28/30 are located), the sidewall including a lower portion (i.e. below 33), an upper portion (i.e. above 33, into 45/65 of 23/23’), and a shoulder (33) therebetween (see Figures 2 and 10); 
an antiseptic fluid (35) contained within the cap body (9); and 
a dome insert (28; 30) contacting the cap body (17, 20) and comprising a surface which faces the bottom wall (20) of the cap body (17, 20) (see Figures 1-3, 5-6, and 10-12), the dome insert (28; 30) further comprising a hole (37; 38) therethorugh (See Figures 1, 3, and 6) and being deformable and capable of selectively facilitating flow of the antiseptic fluid through the dome insert (28; 30) (see entire document, particularly Figure 5, Col. 4 lines 14-31 and 35-36), the dome insert (28; 30) being positioned within the cap body (17, 20) between the bottom wall (20) and the top opening (at 23) of the sidewall (17), the dome insert (28; 30) being proximate the shoulder (33) of the cap body (17, 20) (see Figures 2 and 10), 

wherein the upper portion (i.e. above 33, into 45/65 of 23/23’) of the cap body (17, 20, 23/23’) defines a second chamber (i.e. within 45/65) for receiving and engaging (via 28, 30) an object (34) capable of being a medical fluid connector. 
Wallock (‘706) does not specifically teach that the sidewall of the cap body (17, 20, 23/23’) is configured to engage a sidewall of the medical fluid connector to selectively secure the disinfectant cap (300) to an end of the medical fluid connector, or that the dome insert (28; 30) comprises a convex orientation such that a concave surface of the dome insert faces the bottom wall (20) of the cap body (17, 20), nor that the dome insert (28; 30) further comprises an apex including a hole therethrough and being deformable to selectively facilitate flow of the antiseptic fluid through the dome insert.
As to the limitations that the sidewall of the cap body is configured to engage a sidewall of the object and that the dome insert having an apex comprises a convex orientation such that a concave surface of the dome insert faces the bottom wall, it was known in the art before the effective filing date of the claimed invention to provide a cap body with a sidewall configured to engage a sidewall of a medical fluid connector and a dome insert with a convex orientation having a concave surface with a hole therethrough in a disinfectant cap. Solomon (‘908) discloses a disinfectant cap (1400; 1500; 1600; 2200; 2304 - see Figures 1-69, particularly 36-41) for disinfecting a surface of a medical fluid connector (2000), the disinfectant cap comprising: 

an antiseptic fluid (2333) contained within the cap body (2202, 2204; 2350); and 
a dome insert (2290) contacting the cap body (2202, 2204; 2350) and comprising a convex orientation (see Figures 36-39) such that a concave surface (i.e. underside of 2292 facing 2270) of the dome insert (2290) faces the bottom wall (2354) of the cap body (2202, 2204; 2350), the dome insert (2290) further comprising an apex (i.e. located at the center of 2290 – see p. 16 [0206] – lines 7-11) and a hole (2294 – p.17 [0206], particularly 14th – 15th lines from the bottom) therethrough (see Figures 36-39) and being deformable to selectively facilitate flow of the antiseptic fluid (2333) through hole (2294) the dome insert (2290) (see pp. 16-17 [0206] – 14th – 15th lines from the bottom and [0210]-[0211]), the dome insert (2290) being positioned within the cap body (2202, 2204; 2350) between the bottom wall (2254) and the top opening of the sidewall (2352) (see Figures 36-41), 
wherein the dome insert (2290) and the cap body (2202, 2204; 2350) define a chamber (i.e. where 2270 is located) to contain the antiseptic fluid (2333) within the cap body (2202, 2204; 2350),
in order to control the flow of antiseptic fluid in the disinfectant cap (see entire document, particularly p. 17 [0210]-[0211], pp. 17-18 [0214]).

As to the limitation that the apex of the dome insert further comprises a hole therethrough and being deformable, it was well known in the art before the effective filing date of the claimed invention to provide a dome insert comprised of an apex including a hole therethrough and being deformable in a disinfecting device. Hirst (‘012) exemplifies a disinfectant cap (100) for disinfecting a surface of an instrument/device (150) capable of being a medical fluid connector (see Figures 1-4), the disinfectant cap (100) comprising: 
a cap body (111, 112, 113) having a bottom wall (113) and a sidewall (111) extending therefrom (see Figures 1-4), the sidewall (111) defining a top opening (i.e. top opening of 100) (see Figure 2), the sidewall (111) including a lower portion (i.e. top half of 111), an upper portion (i.e. lower half of 111) (see Figures 1-4); 
an antiseptic fluid (140) contained within the cap body (111) (see Figures 3A-3B); and 
a dome insert (112) contacting the cap body (111) and comprising a surface which faces the bottom wall (113) of the cap body (111) (see Figures 1-4), the dome insert (112) being positioned within the cap body (111) between the bottom wall (113) and the top opening (i.e. top of 100) of the sidewall (111) (see Figures 1-4), 
wherein the dome insert comprises an apex including a hole (114) therethrough (see Figures 1-4) and being deformable (see Figure 3B),

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a deformable dome insert comprising an apex including a hole therethrough in the disinfectant cap of Wallock as modified by Solomon in order to provide a hole/passageway into/through the dome insert as exemplified by Hirst.

As to Claim 3, Hirst (‘012) teaches that the dome insert (112) is integrally formed with the cap body (111, 112, 113).

As to Claim 5, Solomon (‘908) discloses that the disinfectant cap (2200; 2304 - see Figures 36-41) further comprises a removable film (1537; 1634, 1636; 1934; 2234) attached to a top surface of the cap body (2202, 2204; 2350).

As to Claims 11 and 56-57, the combined teaching of Wallock (‘706), Solomon (‘908), and Hirst (‘012) meets the claimed limitation, where Wallock (‘706) teach that the dome insert (28; 30) is deformable from a planar orientation where the hole (38; 38) is closed (see Figures 1, 3, 6, and 10-11) to a concave orientation where the hole (37; 38) located centrally is open when the dome insert is in the concave orientation capable of releasing the antiseptic fluid from the cap body (see entire document, particularly Figure 5, Col. 4 lines 22-31), Solomon (‘908) teaches that the medical fluid connector (2000) is a luer access device (2020) and the dome insert (2290) has a convex orientation (see Figures 37-39) and Hirst (‘012) discloses that the dome insert (112) is deformable and the hole located centrally is opened when the dome insert (112) is in a concave orientation (see Figures 3A-3B). 


As to Claim 18, Solomon (‘908) also discloses that the antiseptic fluid (2333) comprises alcohol (see entire document, particularly p. 6 [0113] – lines 6-7, p. 7 [0121] – lines 13-16).

As to Claim 19, Solomon (‘908) discloses that the cap body (2202, 2204; 2350) further comprises internal threads (1930, 1931) (see Figures 37-39).

Thus, Claims 1, 3, 5, 11, 17-19, 56-57, and 77 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Wallock (‘706), Solomon (‘908), and Hirst (‘012).	

Claims 46-47, 49-50, 53-55, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallock (5471706) in view of Solomon (20130072908) and Hirst (20110146012) as applied to claim 1 above, and further in view of Gardner (20130030414).
Wallock (‘706), Solomon (‘908), and Hirst (‘012) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
As to Claim 46, neither Wallock (‘706) nor Solomon (‘908) or Hirst (‘012) appears to specifically teach a cap holder comprised of a holder sidewall and a holder bottom wall defining an interior for receiving the disinfectant cap, and a cover removably attached to the holder sidewall to seal the disinfectant cap within the cap holder prior to use. 

a disinfectant cap (210; 310; 410; 510; 610; 710; 810) comprising: 
a cap body having a bottom wall (219; top surface of 629) and a sidewall (256; 519, 555; 651) extending therefrom, the sidewall (256; 519, 555; 651) defining a top opening (at 217; at 611 and 613), the sidewall (256; 519, 555; 651) being configured to engage a sidewall of the medical fluid connector (12, 14, 17, 19) to selectively secure the disinfectant cap (210; 310; 410; 510; 610; 710; 810) to an end of the medical fluid connector (12; 14; 17; 19) (see Figures 4A-4E, 7C, 8C), the sidewall (256; 519, 555; 651) including a lower portion (513; where 612/712 is located), an upper portion (517; below 523/623/723 where 523/613/713 is located), and a shoulder (523; 623; 73) therebetween; and
an antiseptic fluid (within 512; 612 – see p. 1 [0005], p. 5 [0099] - lines 8-9)) contained within the cap body; 
wherein the lower portion (513; where 512/612/712 is located) of the cap body define a chamber to contain the antiseptic fluid (within 512/612/712) within the cap body (see Figures 7B-7C, 8B-8C, 9B), and 
wherein the upper portion (517; below 523/623/723 where 523/613/713 is located) of the cap body defines a second chamber for receiving and engaging the 
a cap holder (230, 250; 330, 350; 530, 550; 630, 650; 730, 750; 830, 850) (see Figures 3, 5, 7A-7B, 8A-8B, 9A-9C, and 10) comprising:
a holder sidewall (221; 557) and a holder bottom wall (223; 559) defining an interior (232; 532) for receiving the cap (210; 310; 410; 510; 610; 710; 810) (see Figures 3, 5, 6B, 8B, 9B-9C, and 10), and 
a cover (250; 350; 550; 650; 750; 850) removably attached to the holder sidewall (221; 557) to seal the disinfectant cap (210; 310; 410; 510; 610; 710; 810) within the cap holder (230, 250; 330, 350; 530, 550; 630, 650; 730, 750; 830, 850) prior to use (see Figures 3, 5, and 7B);
in order to store then apply the disinfectant cap aseptically (see entire document particularly p. 4 [0090]-[0091], p. 5 [0099] and [0107]-[0108]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a cap holder comprised of a holder sidewall and a holder bottom wall defining an interior for receiving the disinfectant cap of Wallock as modified by Solomon and Hirst and a cover removably attached to the holder sidewall to seal the disinfectant cap of Wallock as modified by Solomon and Hirst within the cap holder prior to use in order to store/retain and then apply the disinfectant cap aseptically to the medical fluid connector as shown by Gardner.

As to Claims 47, 50, and 58, the combined teaching of Wallock (‘706), Solomon (‘908), and Hirst (‘012) meets the claimed limitation, where Wallock (‘706) teach that the dome insert 

As to Claim 49, Hirst (‘012) teaches that the dome insert (112) is integrally formed with the cap body (111, 112, 113).

As to Claim 53, Solomon (‘908) discloses that the medical fluid connector (2000) is a luer access device (2020).
Gardner (‘414) also discloses that the medical fluid connector (12, 14, 17, 19) is a luer access device (see p. 3 [0074]-[0075]).

As to Claim 54, Solomon (‘908) discloses that the antiseptic fluid (2333) comprises alcohol (see entire document, particularly p. 6 [0113] – lines 6-7, p. 7 [0121] – lines 13-16).
Gardner (‘414) also discloses that the antiseptic fluid (2333) comprises alcohol (see entire document, particularly p. 3 [0078]).


Gardner (‘414) also discloses that the cap body further comprises internal threads (see Figures 4E and 6A-6B).

Thus, Claims 46-47, 49-50, 53-55 and 58 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Wallock (‘706), Solomon (‘908), Hirst (‘012), and Gardner (‘414).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 11, 17-19, 46-47, 49-50, 53-58, and 77 have been considered but are moot because the new ground of rejection relying on a new combination of teaching does not rely on the same combination of references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/REGINA M YOO/            Primary Examiner, Art Unit 1799